Citation Nr: 1145999	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ulcerative colitis, status-post colectomy with ileostomy pouch ("colitis").  


REPRESENTATION

Veteran represented by:	The Law Offices of Kimberly R. Dodson, LLC


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service in the Army from October 1972 to January 1977 and service in the Army Reserve from February 1977 to May 1999 with multiple periods of active service, including from May 1996 to September 1996 and October 1996 to March 1997. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A hearing before the undersigned Acting Veterans Law Judge was held in May 2011.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's chronic colitis had its onset during active military service.  


CONCLUSION OF LAW

The criteria for service connection of colitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, injury incurred or aggravated while performing INACDUTRA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

November 1996 treatment records reflect the Veteran's history of bloody stool for approximately 10 days (since approximately October 28, 1996).  The Veteran was initially believed to have a recurrent duodenal ulcer, but after review of esophagogastroduodenoscopy (EGD) and flexible sigmoidoscopy findings, this diagnosis was negated and the Veteran was assessed with segmental colitis diverticulitis.  December 1996 treatment records reflect the Veteran's history of a small amount of bleeding with bowel movements, and the record indicates that the Veteran was "half investigated in Panama" after he had episodes of bloody diarrhea.  The records indicate that the Veteran had rectal bleeding and that a flexible sigmoidoscopy and EGD revealed colitis.  The Veteran was diagnosed with rectal bleeding of unknown etiology and provided treatment.  

A July 1997 treatment record reports that the Veteran previously had severe colitis which was believed to be infectious colitis, for which he received treatment.  The record indicates that the situation was found to have resolved after treatment.  A December 1997 treatment record reflects the Veteran's history of improved, but persistent, symptoms.  The Veteran indicated that his symptoms (blood with bowel movements) began while he was stationed in Panama in November 1996.  The examining physician noted that the Veteran had a history of ulcerative colitis which began when the Veteran was stationed in Panama.  Subsequent colonoscopy and cecum biopsy revealed mixed acute and chronic acute chronic colitis, and the Veteran was diagnosed with ulcerative colitis.  See October 1999 treatment records.  Subsequent records reflect continued treatment for ulcerative colitis, to include a total colectomy in 2003.  

After review of the evidence, the Board finds service connection is warranted for colitis based on the evidence that colitis had its onset while the Veteran was on active duty service.  Review of the evidence clearly documents that the first history suggestive of colitis, and the first finding of colitis, occurred while the Veteran was on active duty in November 1996.  

The Board acknowledges that subsequent examination and testing suggested that the colitis had resolved by July 1997; in other words, that it was acute and transitory rather than chronic.  However, the medical records continue to reflect the Veteran's history of persistent symptoms during and after July 1997, thereby suggesting that the condition had not truly resolved, and based on this competent and credible history of persistent symptoms since October 1996, the findings of chronic colitis on colonoscopy in 1999, and the medical evidence of recurrent symptoms from 1997 forward, and giving the Veteran the benefit of the doubt, the Board finds service connection for colitis is warranted, and his claim is therefore granted.   

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for colitis.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for colitis is granted.


____________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


